Citation Nr: 0019355	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
L-5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The Board remanded this case 
to the RO in October 1997 for additional development.  The 
RO, having complied with the instructions on Remand, returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's spondylolisthesis, L-5, is productive of 
severe limitation of motion, with degenerative fracture of 
the pars interarticularis at L-5, functional impairment, and 
demonstrable muscle spasm.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, and 
no more, for spondylolisthesis, L-5, with limitation of 
motion and demonstrable deformity of a vertebral body have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292 
and 5285 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  All reasonable doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

In the present case, January and February 1995 medical 
records of J. Matthew Durham, M.D., disclose that the veteran 
presented with acute lumbar pain.  Objective findings 
included an abnormal gait, muscle spasm, range of motion 
limitation, tenderness, subluxation complex, and a taut 
muscle bundle.  It was noted that the veteran was on work 
release and that he progressed slowly with therapy.

Medical records of Thomas N. Bernard, Jr., M.D., show that 
the veteran presented in February 1995 with back and 
bilateral leg pain.  He reported problems with standing and 
walking, and occasional numbness and tingling.  Physical 
examination showed normal posture and gait, minimal 
tenderness of the lumbosacral junction, 30 degrees of flexion 
and bilateral bending, 20 degrees of extension, and hamstring 
tightness.  The vascular examination revealed decreased 
height at L4-L5 with slight retrolisthesis, and Grade I 
spondylolisthesis with associated spondylolysis at L5-S1.  
Dr. Bernard diagnosed the veteran with spondylolytic 
spondylolisthesis and recommended exercise and back support.

The following month, the veteran was observed to be improved 
and working.  Range of motion measurements were the same.  A 
March 1995 physical therapy discharge summary showed that the 
veteran received exercise instruction and that he was helped 
by his body glove support.

In June 1995, an MRI of the lumbar spine showed moderately 
advanced degenerative changes of the L3-L4 and L4-L5 discs 
with apparent mild collapse, moderate desiccation, and a 
diffuse bulge of the annulus.  Beginning posterior 
degenerative changes of the L5-S1 disc and a spondylolysis 
also were noted.  A bone scan performed the same month was 
normal.  During a follow-up visit, Dr. Bernard recommended a 
back brace and plans for the veteran to return to work on 
light duty.

In a June 1995 letter in Dr. Bernard's file, the veteran's 
back pain was described as activity related and he was 
reported as having missed work several times during the past 
year due to his back.  Upon examination, the veteran had 
diffuse pain in the low back, forward flexion to 45 degrees, 
20 degrees of extension with moderate pain, and good lateral 
side bending and rotation.

In a July 1995 letter, Dr. Bernard summarized the veteran's 
medical condition, including low back, leg, and hip pain, and 
the results of his MRI.  He explained that the veteran could 
either live with his problem or, as a last resort, undergo 
surgical stabilization of the spondylolisthesis.  The 
veteran's condition would cause back pain on an intermittent 
basis.

During a VA examination in February 1998, the veteran 
reported that he was currently unemployed and that he had 
last worked in 1996.  He reported a significant increase in 
back pain during the past three to four years.  The pain was 
diminished by lying supine.  He had thigh pain in the morning 
and back pain at night.  He denied distal numbness, tingling, 
or weakness.  He could walk a maximum of one to two blocks.

Upon physical examination, the veteran moved somewhat slowly 
and his back was diffusely tender to palpation.  He had 
minimal motion, with the inability to flex past 30 degrees.  
He lacked 20 degrees to full neutral extension.  He exhibited 
no active motion bending laterally and no active motion with 
rotation.  Distal strength was 5/5 and reflexes were 2/4 and 
symmetrical.  Sensation was good and there was no clonus or 
Babinski.  Hamstrings were very tight.  The x-ray report 
showed degenerative changes with narrowed intervertebral disc 
space between L-4 and L-5, a mild wedge compression deformity 
of L5 posteriorly, and mild retrolisthesis of L4.  The 
veteran was diagnosed with spondylolysis with Grade I 
spondylolisthesis, chronic mechanical back pain with 
significant decreased range of motion, and degenerative disc 
disease with no evidence of neurological compromise.

A March 1999 letter from Piedmont Technical College stated 
that the veteran was no longer enrolled due to medical 
reasons.  The veteran appeared at a personal hearing before 
the RO hearing officer in March 1999.  He testified that he 
currently used Motrin and heat for his back pain.  He had not 
exercised for 11/2 years.  He could no longer perform daily 
activities such as mowing the lawn or driving.  Some days he 
could not perform simple tasks such as tying his shoes.  He 
had almost constant pain in his back that radiated to his 
legs, as well as muscle spasms.  The veteran withdrew from 
school due to his back and he had last performed machinery 
work in 1997.

VA outpatient records from 1998 to 1999 indicate that the 
veteran was followed by the orthopedic clinic for low back 
pain.  Fitness evaluations performed in October and November 
1998 assessed the veteran with muscle weakness and low 
endurance.  In April 1999, he was diagnosed with degenerative 
joint disease of the lumbar spine with chronic low back pain.  
In May 1999, it was related that the veteran had a history of 
substance abuse, was presently in recovery and working full 
time.  It was noted that he would benefit from a structured 
home environment.

During a VA examination in November 1999, the veteran 
reported that he was currently unemployed due to his back 
disability.  He was not on any medication.  He complained of 
persistent back pain that occasionally radiated down the 
posterior thigh area bilaterally.  He also reported 
intermittent tingling in the thigh area.  He had increased 
back pain with mild to moderate exertion.  He denied bowel, 
bladder, or erectile dysfunction.

Physical examination discovered tenderness to palpation at 
the L5-S1 area and the paraspinal muscles of the lumbosacral 
area bilaterally.  A small area of increased muscle spasms at 
the L2 and L3 spinous area was present.  Forward flexion was 
limited to 60 degrees secondary to pain, rotation on the left 
was full, rotation on the right was limited to 2 or 3 degrees 
secondary to pain, and extension and side bending were full.  
Straight leg raising was negative and motor examination 
showed 5/5 strength throughout with normal bulk and tone.  
There was no fasciculation or atrophy of the muscles of the 
lower extremities.  The sensory examination was normal for 
pinprick and light touch.  Reflexes were 2+ in the upper 
extremities, 2+ in the knees, and trace in the ankles.  The 
veteran walked with a slight limp of the left leg and could 
not walk on his toes secondary to pain.

An x-ray of the lumbosacral spine showed anterior 
osteophytosis of L4-5, decreased disc space at L4-5, very 
mild retrolisthesis of L4 on L5, and degenerative fractures 
of the pars interarticularis at L5.  The examiner observed 
that the examination was remarkable for paraspinal spasms and 
trace ankle jerks.  The examiner suspected chronic 
radiculopathy, most likely bilateral S1 radiculopathy.  An 
EMG performed the following month showed abnormally prolonged 
H reflexes of unknown significance.  An abnormality on the 
electrical test was suggestive of, but not definite for, 
bilateral S1 radiculopathies.

The record shows that the RO initially granted service 
connection for spondylolisthesis, L5-S1, in a February 1977 
rating decision and assigned a 10 percent disability 
evaluation effective from December 1976.  A rating decision 
issued in July 1995 increased the assigned evaluation to 20 
percent, and a November 1995 rating decision assigned an 
effective date of January 1995.  The veteran completed a 
substantive appeal of the assignment of the 20 percent 
rating.  During the pendency of the appeal, an April 1998 
rating decision increased the assigned evaluation to 40 
percent effective from January 1995.

The veteran's back disability has been assigned a 40 percent 
evaluation on the basis of severe limitation of motion of the 
lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  Under the rating schedule, the maximum 
evaluation for lumbar limitation of motion is 40 percent.  
The Board observes that, during the most recent VA 
examination, an x-ray revealed a degenerative fracture of the 
pars interarticularis at L5.  In consideration of this 
finding, the Board concludes that the evaluation of the 
veteran's disability should also be considered under the 
criteria provided in Diagnostic Code 5285.

Under the provisions of this Diagnostic Code, a spine 
fracture injury, with cord involvement, resulting in the 
veteran being bedridden or requiring long leg braces, is 
rated 100 percent disabling.  When the spine fracture is 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast), a 60 percent rating is 
assigned.  In other cases, the residuals will be rated 
according to definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

After a thorough review of the evidence, the Board concurs 
with the RO's finding that the veteran suffers from severe 
limitation of motion of the lumbosacral spine.  Accordingly, 
the veteran's overall disability picture warrants an 
increased 50 percent evaluation when the 10 percent for 
demonstrable deformity of the vertebral body is added to the 
40 percent evaluation for severe limitation of lumbar spine 
motion under Diagnostic Code 5292.  The criteria for a still 
higher evaluation under Diagnostic Code 5285 have not been 
met as the veteran's fracture has not been shown to have cord 
involvement, or caused him to be bedridden, or wear long leg 
braces or a neck brace.


In making its determination, the Board has considered the 
application of 38 C.F.R. §§ 4.40, 4.45 (1999), as well as 
alternative Diagnostic Codes.  For an increased evaluation to 
60 percent, the veteran's back disability must be rated as 
intervertebral disc syndrome.  However, the veteran's back 
disability does not exhibit persistent symptoms consistent 
with sciatic neuropathy, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Specifically, the VA 
examination of February 1998 found no evidence of 
neurological compromise.  Likewise, during the VA examination 
of November 1999, the sensory examination was normal, and 
reflexes were present in all extremities, although trace in 
the ankles.  Finally, the Board finds that the veteran's 
level of pain and functional impairment are adequately 
compensated within the ratings for severe limitation of 
motion with demonstrable deformity of a vertebral body.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  As set forth above, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board, as did the RO, finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and that the criteria for 
submission for assignment of an extraschedular rating are not 
met.  See 38 C.F.R. § 3.321(b)(1) (1999); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 



ORDER

Subject to the provisions governing the award of monetary 
benefits, an increased 50 percent evaluation for 
spondylolisthesis, L-5, with limitation of motion and 
demonstrable deformity of a vertebral body, is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

